A motion has been filed in this court praying that Fred Blundell, District Attorney of the 22nd Judicial District of Texas; Walter Ellison, sheriff of Caldwell County, Texas, and Gus England, a constable of said county, be cited to show cause why they should not be held in contempt of this court. The motion alleges that said named parties removed one A. V. Millikin over the protest of his attorneys from Caldwell County to Travis County for examination touching his sanity during and pending a trial of that issue before *Page 90 
the Hon. M. C. Jeffrey, District Judge of said district, in Caldwell County.
From the facts stated in the motion, it does not appear that relators have disobeyed any orders of this court or are in any way in contempt thereof. The motion appearing from its face to be without merit, we decline to issue notice thereon or to take further cognizance of it.
Motion denied.